Case 1:18-cv-00613-TWP-TAB Document 32 Filed 05/07/19 Page 1 of 3 PageID #: 95



                      IN THE UNITED STATES DISTRICT COURT
                             Southern District of Indiana
                                Indianapolis Division


GARY W. BROOKS,                           )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  ) Case No. 1:18-cv-00613-TWP-TAB
                                          )
                                          )
CITY OF CARMEL, Acting by and             )
through its Legal Department, and         )
DOUGLAS C. HANEY,                         )
                                          )
             Defendants.                  )


           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Defendants, by counsel, pursuant to Fed. R. Civ. P. 56, move the Court for

entry of judgment in their favor as to all of Plaintiff’s claims as there is no genuine

issue as to any material fact, and Defendants are, therefore, entitled to judgment

as a matter of law.

      Plaintiff Gary W. Brooks claims that the City of Carmel policy of certain

executive branch departments disallowing audio and video recording within the

inner offices and work areas of the City departments violates his rights under

the Americans with Disabilities Act (“ADA”) and the First Amendment.

Additionally, Plaintiff contends that his Fourth Amendment rights were violated

by Defendant Douglas Haney, now the Corporation Counsel for the City, during

two particular visits Brooks made to City offices in 2016-2017. Finally, Plaintiff




                                          1
Case 1:18-cv-00613-TWP-TAB Document 32 Filed 05/07/19 Page 2 of 3 PageID #: 96



contends that Haney’s actions during these two visits support claims for civil

battery and intentional infliction of emotional distress under Indiana state law.

      Defendants are entitled to summary judgment on these claims for the

following reasons. First, Brooks was not deprived of city services as a result of

the City policy and thus his ADA claim fails. Even if he was deprived of City

services, such deprivation was not caused by the deliberate indifference of the

City and thus he is not entitled to damages. Second, Plaintiff cannot recover

under the First Amendment because the recordings he made and seeks to make

at the City are for his personal use and not to convey a message and therefore

not entitled to First Amendment protections. Alternatively, Haney is entitled to

qualified immunity for the alleged First Amendment protections. Third, the

Fourth Amendment does not apply to the interaction between Brooks and Haney

on the two particular visits in 2016-2017 because Haney was not involved in any

investigation where Fourth Amendment protections were implicated. Also, Haney

did not seize Brooks.    Alternatively, Haney is entitled to qualified immunity.

Fourth, Haney did not act with sufficient intent to do harm when there was an

inadvertent touching between Brooks and Haney and thus the battery claim

fails. Finally, the type of outrageous conduct necessary to support a claim for

intentional infliction of emotional distress is absent from the facts in this case.

      In support of this motion, Defendants file contemporaneously herewith their

supporting memorandum and designation of evidence.




                                         2
Case 1:18-cv-00613-TWP-TAB Document 32 Filed 05/07/19 Page 3 of 3 PageID #: 97



                                            Respectfully submitted,

                                            TRAVELERS STAFF COUNSEL INDIANA

                                     By:    /s/ Paul T. Belch
                                            Paul T. Belch, 18533-49


                          CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served upon
registered counsel of record via the CM/ECF system on May 7, 2019:



                                     By:    /s/ Paul T. Belch
                                            Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                        3
